Citation Nr: 1709161	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-32 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines 


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Jose M. Duerme, One-Time Representative


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had recognized guerrilla service from May 26, 1945 to June 30, 1945.  The Veteran died in January 1986.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.  In March 2011, the Appellant appointed Jose M. Duerme as her one-time representative under the provisions of 38 C.F.R. § 14.630 (2016). 

The Appellant submitted references to the American Recovery and Reinvestment Act of 2009 (ARRA) potentially pertaining to eligible World War II Philippine Veterans.  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The Board accepts therefore that entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund has been raised by the record, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had recognized guerrilla service from May 26, 1945 to June 30, 1945.

2.  As the Veteran did not have the requisite service, his surviving spouse is not eligible to receive nonservice-connected death pension benefits.

3.  As the Veteran did not have the requisite service and his surviving spouse is not eligible to receive nonservice-connected death pension benefits, she is also not eligible for a higher rate of death pension, SMP, based on the need for regular aid and attendance of another person or on account of being housebound.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.23, 3.40, 3.41, 2.352 (2016).

2.  The criteria for basic eligibility for VA SMP based on the need for regular aid and attendance of another person or on account of being housebound are not met.  38 U.S.C.A. §§ 1502, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.351, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282 -83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue of entitlement to death pension on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issues addressed herein.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the Appellant's failure to meet the basic eligibility requirements for the benefit sought.  The Board also points out that while the Veteran's service was nonqualifying as discussed below, his actual service as a recognized guerrilla is not in dispute.  Rather, the Appellant contends that the type of service that the Veteran had should be qualifying for pension benefits, not that he had some other service that is qualifying.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007).  

Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board also finds that the claimant has been accorded ample opportunity via VCAA and other correspondence to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2012).   

Death Pension and SMP

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (2016).  The term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Service as an Old Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a) (2016).  However, service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) "shall not be deemed to have been active military, naval, or air service" for pension benefits purposes.  38 U.S.C.A. §§ 107(a) (West 2014); see also 38 C.F.R. §§ 3.40, 3.41 (2016).  Enlistments and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947, as well as recognized guerrilla service and unrecognized guerrilla service, are also not included for pension benefits purposes.  See 38 C.F.R. §§ 3.40(b)-(d); see also 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.7(p) (2016).

Death pension is a benefit payable in certain circumstances to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 and 38 C.F.R. § 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5).  In order to establish basic eligibility for VA disability pension benefits, it is required that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  Active military, naval, and air service includes active duty. Active duty is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.  A period of war for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d). 

The National Personnel Records Center (NPRC) including a reference to the Reconstructed Recognized Guerrilla Roster (RRGR) indicated on more than one occasion that the Veteran served for less than 90 days of wartime service with the recognized guerrillas from May 1945 to June 1945 which is not a regular component of the United States Army and does not establish eligibility for pension benefits under VA law and regulations.  The Appellant does not dispute the nature of the Veteran's service, but contends that his service should be qualifying for death pension benefits.  

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), an issue in that case was whether the NPRC, as an agency of the National Archives and Records Administration (NARA), constituted a "service department" for purposes of verifying service under 38 C.F.R. § 3.203 (c).  The Court found that although the Department of the Army transferred responsibility for providing reference services on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that 38 C.F.R. § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.  However, Tagupa was decided in the context of an appellant seeking DIC benefits based on her husband's purported service as a guerrilla working with the United States Armed Forces in the Philippines during World War II where the NPRC had concluded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In the present case, unlike in Tagupa, the service of the Appellant's spouse during World War II as a recognized guerrilla has already been confirmed, and those facts are not in dispute.  Further, the Appellant has consistently and repeatedly described her spouse's periods of service as being one of a "recognized guerrilla."  The Appellant has not asserted that her spouse had any other period of service.  In sum, given that there is no disagreement between the Appellant and VA regarding the dates and character of the Veteran's service, remanding this issue solely to seek additional verification from the service department would expend judicial and administrative resources for no useful purpose, with no reasonable possibility of any benefit flowing to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In this case, because it is neither shown, nor alleged, that the Veteran had any service rather than his recognized guerrilla service, the Board finds that he had no active service within the parameters of VA law and regulations for pension benefits purposes.  The Board notes that the Appellant believes that this service is qualifying, but under current VA law and regulations, it is nonqualifying service.  Because the Veteran's recognized guerrilla service is not qualifying service for nonservice-connected pension (to include death pension) benefits, the Board finds that the Appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the Veteran's service as a recognized guerrilla prior to July 1, 1946 is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  Since the Veteran's service does not meet the criteria described above, the Appellant does not meet the basic eligibility requirements for VA death pension benefits.  The claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes that death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a). A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d)(2).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home, or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. §3.351 (c)(1).  In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment. It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f). 

Thus, the claim for entitlement to SMP based on the need for regular aid and attendance of another person or on account of being housebound is predicated on an award of pension benefits, in this case death pension benefits, the Appellant does not have eligibility for these benefits.  The Board is without authority to grant the Appellant's claims and is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104, Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the claim for entitlement to nonservice-connected death pension and the claim for entitlement to SMP based on the need for regular aid and attendance of another person or on account of being housebound, must be denied.


ORDER

The claim for nonservice-connected death pension is denied.

The claim for SMP based on the need for regular aid and attendance of another person or on account of being housebound is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


